The counsel for the defendants, having procured a second return from the district court, applied for a re-hearing, on which application the following opinion was delivered by
Bennett, J.
Having examined the copy of the record which has been furnished us, we are of the opinion that our former decision was correct. The record shows that final judgment was rendered on the third day of February, and that on the same day an injunction was issued in another suit between different parties to stay the plaintiff’s proceedings in this suit. The injunction was not served, as appears by the return of the sheriff, on the plaintiff until the tenth day of February.
On the seventh clay of February the time expired for moving for a new' trial, four clays having elapsed since the judgment was rendered. Tire application for a new trial was not made until the 11th day of February, and no order had been procured extending the time limited by statute for making such motion. We held in our former opinion in this case, that the making of the injunction order, or even the service of it, could not operate to extend the time for making the motion for a new trial. The motion was, therefore, made too late, and after the court had lost the right under the statute to entertain it. This was the *399principle upon which our former decision was based. We think it correct, and a re-hearing should therefore be denied.
Ordered accordingly.